              Case 2:19-cr-00067-TLN Document 32 Filed 06/15/21 Page 1 of 3


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4
     David.fischer@fischerlawoffice.com – E-mail
 5
     Attorney for Defendant
 6   MYRNA KAWAKAMI
 7
                     IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                   )
11                                               )       No. 2:19-CR-0067 TLN
                                                 )
12          Plaintiff,                           )       STIPULATION AND ORDER
                                                 )       CONTINUING THE STATUS
13
     v.                                          )       CONFERENCE TO OCTOBER 21, 2021,
                                                 )       AT 9:30 A.M.
14                                               )
     MYRNA KAWAKAMI,                             )
15                                               )
                                                 )
16          Defendant.                           )
                                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
21

22                                        STIPULATION
23          IT IS HEREBY STIPULATED AND AGREED between the defendant, MYRNA
24   KAWAKAMI, by and through her undersigned defense counsel, and the United States
25   of America, by and through its counsel, and MIRA CHERNICK, Assistant U.S. Attorney,
26   that the status conference presently set for June 17, 2021, should be continued to October
27   21, 2021, at 9:30 a.m., and that time under the Speedy Trial Act should be excluded from
28   between those dates.


     STIPULATION AND PROPOSED ORDER                  1
              Case 2:19-cr-00067-TLN Document 32 Filed 06/15/21 Page 2 of 3



 1          The reasons for the continuance are that the defense is still reviewing discovery
 2   already provided, and is working with the government concerning issues with some of
 3   the electronic discovery provided to date. It has become necessary for the defense to
 4   retain an expert to extract electronic discovery provided from the defendant’s electronic
 5   devices so that it can be examined. The defense has asked the government to provide
 6   electronic discovery in a different format, and the government has agreed to make the
 7   discovery available to the defendant’s expert. Defense counsel needs more time to review
 8   the discovery, conduct investigation, and otherwise prepare for trial. The continuance is
 9   also necessary to ensure continuity of counsel. Accordingly, the time between June 17,
10   2021 and October 21, 2021, should be excluded from the Speedy Trial calculation
11   pursuant to Title 18, States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for
12   defense preparation. The parties stipulate that the ends of justice served by granting this
13   continuance outweigh the best interests of the public and the defendant in a speedy trial.
14   18 U.S.C. §3161(h)(7)(A).
15

16   Dated: June 15, 2021                                     U.S. ATTORNEY
17
                                                      by:     /s/ David D. Fischer for
18                                                            MIRA CHERNICK
                                                              Assistant U.S. Attorney
19
                                                              Attorney for Plaintiff
20
     Dated: June 15, 2021                                     /s/ David D. Fischer
21                                                            DAVID D. FISCHER
22                                                            Attorney for Defendant
                                                              MYRNA KAWAKAMI
23

24

25

26

27

28




     STIPULATION AND PROPOSED ORDER               2
              Case 2:19-cr-00067-TLN Document 32 Filed 06/15/21 Page 3 of 3



 1                                      ORDER
 2

 3   IT IS SO FOUND AND ORDERED this 15th day of June, 2021.
 4

 5

 6

 7
                                                 Troy L. Nunley
 8                                               United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION AND PROPOSED ORDER         3
